 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NARENDRA SHARMA, ASSIGNEE OF                     No. 2:19-cv-00601 TLN DB
      SHREE SHIVA LLC,
12

13                       Plaintiff,                    ORDER
14           v.
15    CITY OF REDDING, et al.,
16                       Defendants.
17

18          Plaintiff is proceeding in this action pro se. The matter was referred to a United States

19   Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On January 27, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days after service of the

23   findings and recommendations. (ECF No. 24.) Plaintiff has filed objections to the findings and

24   recommendations (ECF No. 25) and Defendants filed a response (ECF No. 26).

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ////

28   ////
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed January 27, 2020 (ECF No. 24), are

 3   ADOPTED IN FULL;

 4          2. Defendants City of Redding, Debra Wright, and James Wright’s May 7, 2019 Motion

 5   to Dismiss (ECF No. 9) is GRANTED;

 6          3. The Second Amended Complaint is DISMISSED without leave to amend; and

 7          4. The Clerk of the Court is directed to close this case.

 8          The Court declines at this time to issue an order to show cause as to why sanctions should

 9   not be imposed on Plaintiff pursuant to Rule 11. The Court notes, however, that Plaintiff has

10   filed multiple lawsuits concerning what appears to be the same or overlapping issues. Plaintiff is

11   therefore cautioned that in addition to Rule 11 sanctions, the Eastern District’s Local Rule 151(b)

12   adopts California’s “vexatious litigant” laws (see LR 151(b)), and that “vexatious litigant”

13   sanctions could include: (1) entering a pre-filing order that limits the filing of new cases; (2)

14   requiring security be posted to maintain cases; (3) limiting the number of pending motions

15   plaintiffs may maintain in a single case; (4) imposing monetary sanctions; and (5) revoking

16   plaintiffs’ online filing privileges. Kaighn v. Unites States, No. 2:16-cv-02117-KJM-CKD, 2017

17   WL 1344370, at *2 (E.D. Cal., April 12, 2017).

18          IT IS SO ORDERED.

19   Dated: March 23, 2020

20
21

22                                        Troy L. Nunley
                                          United States District Judge
23

24

25

26
27

28
                                                         2
